PER CURIAM.
James Roysdon appeals his judgment and sentence for second degree murder. While we find no merit in appellant’s numerous contentions, we are disturbed by the trial court’s identification of appellant’s crime as “MURDER IN THE FIRST DEGREE, [section] 782.04(la) [sic],” a “First” degree felony, “(MURDER IN THE SECOND DEGREE, as included).” Because we find this description somewhat confusing, we remand appellant’s judgment for correction to reflect his adjudication for murder in the second degree under section 782.04(2), Florida Statutes (1981). Otherwise, we affirm appellant’s conviction and sentence in all respects.
REMANDED for proceedings consistent with this opinion.
OTT, C.J., and BOARDMAN and DAN-AHY, JJ., concur.